IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                NOS. AP-76,203 & AP-76,204



                  EX PARTE BRENT EDWARD CARNEY, Applicant



           ON APPLICATIONS FOR A WRIT OF HABEAS CORPUS
         CAUSE NOS. 053234 and 053235 IN THE 336th DISTRICT COURT
                        FROM GRAYSON COUNTY



       Per curiam.

                                          OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for a writ of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession

of chemicals with intent to manufacture a controlled substance and possession of methamphetamine.

He was sentenced to ninety nine years’ imprisonment in each cause.

       Applicant contends that he was deprived of his meaningful right to a direct appeal because

notices of appeal were not timely filed in these causes.

       The trial court has determined that timely notices of appeal were not filed through no fault
                                                                                                     2

of the Applicant. We find, therefore, that Applicant is entitled to the opportunity to file out-of-time

appeals of the judgments of conviction in Cause Nos. 053234 and 053235 from the 336th Judicial

District Court of Grayson County. Applicant is ordered returned to that time at which he may give

a written notices of appeal so that he may then, with the aid of counsel, obtain meaningful appeals.

All time limits shall be calculated as if the sentences had been imposed on the date on which the

mandate of this Court issues. We hold that, should Applicant desire to prosecute any appeals, he

must take affirmative steps to file a written notices of appeal in the trial court within 30 days after

the mandate of this Court issues.



Delivered: August 26, 2009
Do Not Publish